DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler (US 2006/0058600) in view of Wang et al., (US 2004/0130338; hereinafter Wang) and Fukuda (US 2002/0079910).
Regarding Claim 6, Eichler discloses (Figure 1-2C) a system for an electrical impedance tomograph, the system comprising: a belt shaped electrode carrier ([0041]) comprising: a first skin electrode (electrode in part 3.1) and a second skin electrode (electrode in part 3.2), which are arranged on a skin side of the electrode carrier at mutually spaced locations from one another in a longitudinal direction of the electrode carrier ([0041]-[0043]), a first opposite contact device (connecting end on opposite side of electrode carrier from electrode in part 3.1) arranged on an opposite side of the electrode carrier and connected to the first skin electrode; and a second opposite contact device (connecting end on opposite side of electrode carrier from electrode in part 3.2) arranged on the opposite side of the electrode carrier and connected to the second skin electrode; and a connection unit comprising: a first contact device (plug for connecting part 3.1 to the EIT device) configured to be detachably connected to the first opposite contact device; and a second contact device (plug for connecting part 3.2 to the EIT device) configured to be detachably connected to the second opposite contact device ([0047]-[0049]). 
Eichler fails to disclose that the first contact device is diametrically opposite the first skin electrode and the second contact device is diametrically opposite the second skin electrode. However, Wang teaches (Figure 16b) an electrical impedance tomograph device in which a contact device (connector 12) is diametrically opposite electrical contacts (2), ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichler such that the contact devices are diametrically opposite the contacts, as taught by Wang, since it has been held that rearranging parts of an invention involves only routine skill 
Eichler in view of Wang fails to teach that the first and second contact devices each have a respective electric protective circuit, and wherein the protective circuits are at mutually spaced locations from one another and are each a part of a multipart protective circuit unit. However, Fukuda teaches (Figures 1-2) an apparatus for measuring the bioelectrical impedance of a living body, wherein first and second contact devices (connecting end of each electrode facing away from patient) connected to first and second electrodes (41, 42), respectively, each have a respective electric protective circuit (153 and corresponding protective circuit for electrode 42), wherein the protective circuits (153) are at mutually spaced locations from one another and are each a part of a multipart protective circuit unit (comprising each protective circuit), ([0029]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichler in view of Wang to include the respective protective circuits for each electrode, as taught by Fukuda, because the modification would prevent application of destructive electrostatic potential (Fukuda, [0035]) to increase safety of the device. 
Regarding Claim 7, Eichler further discloses that the connection unit further comprises an electrical line connection (line with one end connecting through plug to first and second contact devices and another end connecting to the impedance tomograph 2) comprising a contact device end with connections to the first contact device and the second contact device and an impedance tomograph end configured to be connected to the impedance tomograph (2); and the impedance tomograph (2) is associated with the system, and the impedance tomograph (2) is electrically 
Regarding Claim 8, Eichler in view of Wang and Fukuda teaches that additional parts of the protective circuit unit are integrated in the electrical line connection or are integrated in the skin electrodes or are integrated in the impedance tomograph or are integrated in any combination of the electrical line connection and the skin electrodes and the impedance tomograph. Specifically, the modified device includes the protective circuits associated with each electrode, which are integrated in the electrical line connection, as can be seen in Figures 1-2 of Fukuda ([0029]-[0034]). 
Regarding Claim 9, Eichler further discloses that the electrical line connection and the contact devices form one unit (as the contact devices through the plug connects to the electrical line connection to form one unit), ([0041]-[0043], [0047]-[0049]).
Regarding claim 12, Eichler discloses a system for an electrical impedance tomograph, the system comprising: an electrode carrier having a skin side configured to be in contact with the skin of a patient, said electrode carrier having an opposite outer side diametrically opposite said skin side ([0041]); a first skin electrode (electrode in part 3.1) and a second skin electrode (electrode in part 3.2) arranged on said skin side of said electrode carrier, said first and second skin electrodes being arranged on said electrode carrier at mutually spaced locations from one another in a longitudinal direction of said electrode carrier, a first opposite contact device (connecting end on opposite side of electrode carrier from electrode in part 3.1) arranged on said opposite side of the electrode carrier diametrically opposite said first skin electrode and electrically connected to said first skin electrode; a second opposite contact device (connecting end on opposite side of electrode carrier from electrode in part 3.2) arranged on said opposite side of the electrode carrier 
Eichler fails to disclose that the first opposite contact device is arranged on said opposite side of the electrode carrier and diametrically opposite said first skin electrode with respect to said electrode carrier, and the second opposite contact device is arranged on said opposite side of the electrode carrier and diametrically opposite said second skin electrode with respect to said electrode carrier. However, Wang teaches (Figure 16b) an electrical impedance tomograph device in which an opposite contact device (connector 12) is diametrically opposite electrical contacts (2), ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichler such that the opposite contact devices are diametrically opposite the contacts, as taught by Wang, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C). Furthermore, since the opposite contact devices would be diametrically opposite the contacts (skin electrodes) in the modified device, the first opposite contact device would be arranged on said opposite side of the electrode carrier and diametrically opposite said first skin electrode with respect to said electrode carrier, and the second opposite contact device would be arranged on said opposite side of the electrode carrier and diametrically opposite said second skin electrode with respect to said electrode carrier.
Eichler fails to disclose said first contact device having an electric protective circuit, said second contact device having an electric protective circuit, said electric protective circuit of said 
Regarding claim 13, Eichler further discloses a plurality of electrical lines (lines with one end connecting through plug to first and second contact devices and another end connecting to the impedance tomograph 2), one of said plurality of electrical lines having one end connected to said first contact device and another end connected to said impedance tomograph (the electrical line connecting the first electrode to the impedance tomograph 2), another one of said plurality of electrical lines having one end connected to said second contact device and another end connected to said impedance tomograph (the electrical line connecting the second electrode to the impedance tomograph 2), ([0041]-[0043], [0047]-[0049]).
Regarding claim 14, the Eichler/Wang/Fukuda combination further teaches that said skin side and said opposite outer side face in opposite directions (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 15, the Eichler/Wang/Fukuda combination further teaches that said electrode carrier has a belt shape with said skin side and said opposite outer side being different longitudinal sides of said belt shape (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 16, the Eichler/Wang/Fukuda combination further teaches that said first and said second opposite contact devices are spaced from each other in said longitudinal direction of said electrode carrier (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 17, the Eichler/Wang/Fukuda combination further teaches that said first opposite contact device is closer to said first electrode than to said second electrode; said second opposite contact device is closer to said second electrode than to said first electrode (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 18, the Eichler/Wang/Fukuda combination further teaches that said first opposite contact device is closer to said first electrode than to said second electrode; said second opposite contact device is closer to said second electrode than to said first electrode (as shown in the rejection of claim 1 with respect to Eichler/Wang). 
Regarding claim 19, the Eichler/Wang/Fukuda combination further teaches that each of said first and said second contact devices are separately and individually connected to their respective said opposite contact device (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 20, the Eichler/Wang/Fukuda combination further teaches that said first and second opposite contact devices are flexibly connected to each other through said electrode carrier (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 21, the Eichler/Wang/Fukuda combination further teaches that the skin side and the opposite side face in opposite directions (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 22, the Eichler/Wang/Fukuda combination further teaches that said electrode carrier has a belt shape with the skin side and the opposite side being different longitudinal sides of the belt shape (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 23, the Eichler/Wang/Fukuda combination further teaches that the first opposite contact device is closer to the first skin electrode than to the second skin electrode; the second opposite contact device is closer to the second skin electrode than to the first skin electrode (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 24, the Eichler/Wang/Fukuda combination further teaches that each of the first and the second contact devices are separately and individually connected to their respective opposite contact device (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Regarding claim 25, the Eichler/Wang/Fukuda combination further teaches that the first and second opposite contact devices are flexibly connected to each other through the electrode carrier (as shown in the rejection of claim 1 with respect to Eichler/Wang).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler in view of Wang and Fukuda, as applied to claim 6 above, and further in view of Hofmann et al., (US 2007/0049993; hereinafter Hofmann).
Regarding Claim 10, Eichler in view of Wang and Fukuda teaches the system of claim 6, but fails to teach that the protective circuits each comprise a capacitor. However, Hofmann teaches a device for protecting an electric impedance tomograph from overvoltage pulses, wherein the protective circuit (100) comprises a capacitor ([0025]-[0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichler in view of Wang and Fukuda such that the protective circuits each comprise a capacitor, as taught by Hofmann, because the modification would enable the potentials resulting from the current feed at the other electrodes to be measured without marked attenuation (Hofmann, [0025]-[0026]).
Regarding Claim 11, Eichler in view of Wang and Fukuda teaches the system of claim 6, but fails to teach that the protective circuits each comprise electrical shielding. However, Hofmann teaches a device for protecting an electric impedance tomograph from overvoltage pulses, wherein the protective circuit (100) comprises electrical shielding ([0031], claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eichler in view of Wang and Fukuda such that the protective circuits each comprise electrical shielding, as taught by Hofmann, because the modification would shield the signal inputs from high input currents that are too high for normal measuring operation (Hofmann, [0031], claim 1).
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 

Therefore, Examiner maintains that the present rejections using the Eichler/Wang combination remains tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794